UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1216


GEORGE E. BURDICK,

                  Plaintiff - Appellant,

             v.

PRITCHETT & BIRCH, PLLC; LLOYD C. SMITH, JR.; REGINA PARKER;
SAMUEL GRIMES; CHRISTOPHER B. MCLENDON,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:08-cv-00053-BO)


Submitted:    May 28, 2009                  Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Burdick, Appellant Pro Se.       Ronald Graham Baker,
BAKER, JENKINS, JONES & DALY, PA, Ahoskie, North Carolina, Grady
L. Balentine, Jr., Special Deputy Attorney General, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George E. Burdick appeals the district court’s orders

granting Defendants’ motion to dismiss his civil complaint for

lack of subject matter jurisdiction and denying his subsequent

motion for reconsideration.                 We have reviewed the record and

find    no     reversible       error.      Accordingly,      we    affirm     for     the

reasons stated by the district court.                   Burdick v. Pritchett &

Birch,       PLLC,   No.    4:08-cv-00053-BO        (E.D.N.C.       Nov.    17,    2008;

Jan. 22,      2009).       We    dispense    with   oral     argument      because     the

facts    and    legal      contentions      are   adequately       presented      in   the

materials       before     the   court   and      argument    would     not    aid     the

decisional process.

                                                                               AFFIRMED




                                             2